Case 18-08332-TLS        Doc 49      Filed 09/19/19 Entered 09/19/19 09:14:49            Desc Main
                                     Document     Page 1 of 4


                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF NEBRASKA

IN THE MATTER OF:                                 )
                                                  )            CASE NO. BK08-80725
SAM R. CAMPAGNA and                               )                      A18-8332
ROSE MARIE CAMPAGNA,                              )
                                                  )
               Debtor(s).                         )                  CHAPTER 13
SAM R. CAMPAGNA and                               )
ROSE MARIE CAMPAGNA,                              )
                                                  )
                       Plaintiffs,                )
                                                  )
       vs.                                        )
                                                  )
INTERNAL REVENUE SERVICE,                         )
                                                  )
                       Defendant.                 )

                                              ORDER

        This matter is before the court on the IRS’s motion for summary judgment (Fil. No. 24) and
resistance by the debtors (Fil. No. 26). Albert P. Burnes represents the debtors, and Douglas R.
Semisch represents the IRS. Evidence and briefs were filed and, pursuant to the court’s authority
under Nebraska Rule of Bankruptcy Procedure 7056-1, the motion was taken under advisement
without oral arguments.

       The debtors completed their Chapter 13 plan in 2014 and obtained a discharge. The plan
included payments on the IRS’s amended claim for federal income taxes for 2003, 2004, 2005, and
2006. The debtors believe the IRS’s priority claim and unsecured claim were fully paid through the
plan. The IRS, however, believes otherwise and has commenced steps to collect the amount due on
the 2005 tax liability. The debtors filed this adversary proceeding to enforce the automatic stay and
discharge order against the IRS. The IRS has moved for summary judgment.

       The motion is granted.

        Summary judgment is proper if the movant shows that there is no genuine dispute as to any
material fact and that the movant is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a)
(made applicable to adversary proceedings in bankruptcy by Fed. R. Bankr. P. 7056); see, e.g.,
Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986); Anderson v. Liberty Lobby, Inc., 477 U.S.
242, 249-50 (1986). On a motion for summary judgment, “facts must be viewed in the light most
favorable to the nonmoving party only if there is a ‘genuine’ dispute as to those facts.” Ricci v.
DeStefano, 557 U.S. 557, 586 (2009) (quoting Scott v. Harris, 550 U.S. 372, 380 (2007)). “Where
the record taken as a whole could not lead a rational trier of fact to find for the nonmoving party,
Case 18-08332-TLS        Doc 49     Filed 09/19/19 Entered 09/19/19 09:14:49              Desc Main
                                    Document     Page 2 of 4


there is no genuine issue for trial.” Id. (quoting Matsushita Elec. Industrial Co. v. Zenith Radio
Corp., 475 U.S. 574, 587 (1986)).

       The parties agree on the following facts:

       1. The plaintiffs are the debtors in the underlying Chapter 13 case which was filed on March
20, 2008.

       2. At the time of filing, the debtors had income tax liabilities owing to the IRS for 2003
through 2006.

       3. The IRS’s original proof of claim listed priority taxes of $19,156.50 for tax years 2004
through 2006. The claim showed no returns had yet been filed for the 2004 and 2005 tax years.

       4. The debtors subsequently filed their past-due returns, and their 2007 return, enabling the
IRS to make assessments and apply credits.

       5. On July 28, 2008, the IRS filed an amended proof of claim showing a priority debt of
$6,542.87 and an unsecured debt of $2,090.33.

       6. The debtors filed an objection to the IRS’s amended proof of claim on August 20, 2008.
The objection indicated the IRS had retained the debtors’ 2007 tax refund of $3,817.00 and their
stimulus refund in the amount of $1,200.00 as an offset against the priority tax claim, which should
be $1,525.87.

       7. The IRS did not respond to the debtors’ objection to claim.

       8. The court entered an order sustaining the debtors’ objection on September 11, 2008.

       9. The Chapter 13 trustee allowed the IRS claim in the priority amount of $1,525.87 and
unsecured amount of $2,090.33 as requested by the debtors’ objection to the IRS amended claim.

      10. The debtors made the payments under the plan and received a discharge from the court
on May 19, 2014.

        11. The IRS restarted collection activity after the discharge was granted and those collection
activities relate to the 2005 tax year.

       12. The debtors have made payments to the IRS post-discharge.

        The parties differ on whether the amount of taxes in the amended proof of claim reflect credit
for offsets resulting from the IRS’s retention of certain refunds owed to the debtors, and the IRS
asserts it was not properly served with the debtors’ objection to its amended proof of claim. The
parties identify the issues in the adversary proceeding as the calculation of the appropriate amount

                                                 -2-
Case 18-08332-TLS         Doc 49    Filed 09/19/19 Entered 09/19/19 09:14:49               Desc Main
                                    Document     Page 3 of 4


of the IRS’s claim and whether any portion remained unpaid at the completion of the plan; whether
the IRS was properly served with the objection to the amended proof of claim; whether the
allowance of a claim in an incorrect amount extinguishes the IRS’s claim for the remainder due; and
whether the 2005 tax liability is non-dischargeable.

       The IRS’s evidence shows the assessed taxes, credits, penalties, interest, and payments for
each year from 2003 through 2007. When all the additions and subtractions are accounted for, the
only remaining balance due is $3,984.16 for the debtors’ 2005 tax liability. This is what the IRS is
attempting to collect.

        With regard to the matter of whether the IRS was properly served with notice of the debtors’
objection to the amended claim, the local rules of this court in effect when the bankruptcy case was
filed provided that notice of an objection to claim was to be served on the United States Attorney
General, the United States Attorney for the District of Nebraska, and the IRS at a post office box in
Philadelphia, PA. Neb. R. Bankr. P. 9013-1.G., 2002-2, and App. B (effective date March 15, 2008).
The IRS’s amended proof of claim listed the same Philadelphia post office box as the address where
notices should be sent. Despite this, the debtors served the objection on the IRS’s Omaha office and
on the local U.S. Attorney.

         The court need not decide here whether defective notice bars the IRS from collecting its debt.
The issue of proper service is merely tangential to the real issue in the case, which is whether the
2005 tax liability was discharged or whether the IRS may continue its collection efforts. Regardless
of whether the IRS had proper notice1, the debt survives discharge. See 11 U.S.C. §§ 1328(a)(2) and
523(a)(1)(B)(ii). When tax returns are filed both late and less than two years before bankruptcy, the
exception from discharge for the resulting debt “allows ‘the [IRS] a reasonable time to collect the
tax’ because ‘[u]ntil [a] return is filed, the [IRS] cannot be expected to take action to assess or
collect the tax.’” Reuland v. IRS (In re Reuland), 591 B.R. 342, 346 (Bankr. N.D. Ill. 2018) (quoting
Greenstein v. Ill. Dep't of Revenue (In re Greenstein), 95 B.R. 583, 585 (Bankr. N.D. Ill. 1989)).
“The Bankruptcy Code is, in effect, ‘making a policy decision in favor of the tax collector over the
debtor's need for sufficient property to make a fresh start.’” Id. (quoting Etheridge v. Illinois, 127
B.R. 421, 422 (C.D. Ill. 1989)).

       On a motion for summary judgment, the movant bears the initial responsibility of informing
the court of the basis for the motion, and must identify those portions of the record which the movant
believes demonstrate the absence of a genuine issue of material fact. Torgerson v. City of Rochester,
643 F.3d 1031, 1042 (8th Cir. 2011) (en banc). If the movant does so, the non-movant must respond


       1
         Under some circumstances, the IRS’s failure to timely raise the issue of inadequate notice
forecloses its remedies and extinguishes its interest in property. See Glasgow Realty, LLC v.
Withington, 345 F. Supp. 2d 1025 (E.D. Mo. 2004) (holding that a technical deficiency in a notice
of foreclosure sale did not relieve the IRS of its statutory obligation to notify the purchaser of the
inadequate notice; because the IRS did not provide notice of inadequacy or redeem the property, any
deficiencies were cured and the IRS’s interest was extinguished).

                                                 -3-
Case 18-08332-TLS               Doc 49       Filed 09/19/19 Entered 09/19/19 09:14:49          Desc Main
                                             Document     Page 4 of 4


by submitting evidentiary materials that set out specific facts showing the existence of a genuine
issue of material fact. Id. The non-movant “must do more than simply show that there is some
metaphysical doubt as to the material facts,” and must come forward with “specific facts showing
that there is a genuine issue for trial.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S.
574, 586–87 (1986). In order to show that disputed facts are material, the party opposing summary
judgment must cite to the relevant substantive law in identifying facts that might affect the outcome
of the suit. Quinn v. St. Louis County, 653 F.3d 745, 751 (8th Cir. 2011).

        Here, the evidence submitted by the debtors consists of filings from their bankruptcy case
and the IRS’s claims. The debtors did not submit a brief in support of their objection to the motion.
The debtors have not established the existence of any material factual issues. The IRS provided an
accounting showing how the taxes, penalties, and interest were calculated and what payments were
applied to them, which demonstrates that the debtors erroneously computed the amounts due. The
automatic stay expired when the debtors were discharged, 11 U.S.C. § 362(c)(2)(C), so the IRS is
not in violation of the stay. The discharge injunction of § 524 is not effective against non-
dischargeable debts, which is what is at issue here. For these reasons, the IRS’s motion for summary
judgment is granted.

      IT IS ORDERED: The IRS’s motion for summary judgment (Fil. No. 24) is granted. Separate
judgment will be entered.

         DATED: September 19, 2019.

                                                           BY THE COURT:

                                                           /s/Thomas L. Saladino
                                                           Chief Judge

Notice given by the Court to:
       Albert P. Burnes
       *Douglas R. Semisch
       U.S. Trustee

Movant (*) is responsible for giving notice to other parties if required by rule or statute.




                                                              -4-
